Motion Granted; Vacated and Remanded and Memorandum Opinion filed
August 13, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00623-CV


                      THE STATE OF TEXAS, Appellant

                                       V.

     CBS OUTDOOR INC., A DELAWARE CORPORATION, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1016954


                 MEMORANDUM                     OPINION



       This is an appeal from a judgment signed March 10, 2014. On July 15, 2015,
appellant The State of Texas and appellee Outfront Media LLC (formerly CBS
Outdoor, Inc.) (“Outfront”) filed a motion to set aside the trial court’s judgment
with respect to Outfront without regard to the merits and remand the case with
respect to Outfront for entry of judgment in accordance with the agreement of the
parties.
      On August 6, 2015, we ordered that portion of the appeal filed by The State
of Texas with respect to Outfront SEVERED and filed under this appellate case
number. We now grant the joint motion. See Tex. R. App. P. 42.1.

      Accordingly, we vacate the judgment signed March 10, 2014, with respect to
Outfront and we remand the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement.



                                              PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.




                                          2